DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to preliminary amendments filed on 4/11/2022.
Claims 2-22 were previously pending. Claims 4, 11, & 18 are cancelled. Claims 23-25 are added. Claims 2-3, 5-10, 12-17, & 19-25 have been examined and are rejected. 


Priority
This application is a continuation of application 16/830,840 filed 3/26/2020, now US 10,917,518, and claims priority to provisional 62/825,153 filed 3/28/2019.


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.    


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended Claim 25 recites in pertinent part:
wherein the initial intent value is determined from the selected routing path and a corresponding topic associated with the selected routing path 

Paragraph [0058] and Fig. 4 of applicant’s specification are provided in support of the above amendment. However, these citations make no mention of an “initial intent value” and appear to be wholly unrelated to the amended limitation. After reviewing the specification, examiner believes the parts most closely associated to be paragraph 0098-99, which is reproduced below.
[0098] A connection management system can include an intent processing system that uses intent indicator data to update an intent associated with a user account. The intent data, as described herein, can be collected via a communications session, history data, user profile data, or any such source. One example can include natural language text from a customer indicating an attempt to move money between a main account and a new flex account that has opened and that is associated with the customer. The intent processing system can evaluate this intent indicator data to determine the issue that the customer wishes to have addressed. In this particular instance, the customer may be having trouble transferring funds from one online account to another account. Based on the provided intent indicator data, the intent processing system may gather the intent indicator data with other context data to update intent values or other action values used to determine which client nodes and associated actions or information to take in response to the intent indicator data. This can include intent or action values associated with a context that the request or issue is shared in, a level of urgency, a stress or anxiety level of the customer, whether there is a time pressure, and the like. Further, the intent processing system may identify, based on the intent value selected, what the customer wishes to have resolved. 
[0099] In one example, based on an identified intent value, an intent processing system of a connection management system identifies a selected process to in order to resolve the issue or request provided by the customer that is associated with the identified intent value. For example, based on the intent indicator data from a customer, the intent processing system may determine that accounts have to be authorized before customers can transfer funds into them. Further, the intent processing system may determine that authorizing an account can be performed online. Based on the identified process, the intent processing system may develop a strategy for responding to the customer intent in a manner that would not only resolve the intent but do so in a manner that leads to a positive customer experience. This can include directing the customer to a client customer service node, or assisting with establishing a connection channel with such a node. The intent system can include machine learning processes that may include developing a foundation for the response, a desired result of the response, and/or any positive additions to give flavor to the response. The contents of the proposed response may be generated based on customer preferences as identified in the customer profile via analysis of past customer interactions with agents as part of a machine learning system. The intent processing system may use the proposed response strategy for routing paths to be provided to a customer for additional selections and approval of the proposed response strategy. This can be part of an existing communication channel, or the intent processing system can establish a new channel for the purpose of communicating with the user and receiving approval of the strategy from the user. If the strategy is approved, the connection management system can assist with a new channel to the appropriate client node. If the strategy is rejected, a new strategy or a default fallback strategy, such as routing user communications to a help desk or help routing path, can be performed. In some systems, any such response can be customized or set based on machine learning algorithms that account for the particular intent indicator data and context data (e.g. user stress, user intent indicators, user history data, etc.) to provide routing data selected by the machine learning algorithm. In addition to customized routing paths, a system can generate customized natural language communications associated with the customized routing paths based on the data (e.g. intent indicator data, action data, user demographic data, etc.) This can include customized language and terminology for a user (e.g. “I see the issue”) to provide information customized to the user. Such systems improve the operation of the devices and communication systems by reducing the system resources used by individual users to reach an appropriate resolution, and to improve communication efficiency.
Paragraphs 0098-99 appear to recite that an initial intent value can be used to determine a selected routing path associated with a corresponding topic. Paragraphs 0098-99 to not appear to teach that the initial intent value is determined from the selected routing path as claimed. 
As such the disclosure of the application does not appear to reasonably convey to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. "The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification" LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005). 

	
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 5-6, 9-10, 12-13, 16-17, 19-20, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Skinder (US 2014/0280292 A1) in view of Arzumanyan et al. (US 2019/0349720 A1).
With regard to Claim 2, Skinder teaches:
A computer-implemented method, comprising: 
A natural language processing system comprising a plurality of routing paths, wherein each routing path of the plurality of routing paths is associated with a different topic and a corresponding client device node; (a digital assistant implementing natural language processing based on ontology 360 which is a hierarchical structure containing many nodes, where each node represents either an "actionable intent" or a "property" relevant to one or more of the "actionable intents" or other "properties”, wherein an actionable intent node, along with its linked concept nodes, may be described as a "domain" and wherein each domain is associated with a particular topic (e.g. a restaurant domain) [Skinder: 0085-87; Figs. 3B-3C], 
receiving a response message, the response message including a selected routing path of the plurality of routing paths; (digital assistant receives a speech input request from a user specifying one or more criteria for selecting one or more selection items from a respective selection domain [Skinder: 0124; 0092; Fig. 4A]);
identifying an initial intent value associated with the interaction using the response message; (the digital assistant utilizes natural language processing to interpret the user input to determine the user's intent, and generates an associated task to accomplish the user's intent [Skinder: 0125; 0092]);
facilitating a two-way communication session between a user device and a node of a client device as part of the interaction, wherein the node is determined based on the selected routing path; (once the natural language processor 332 identifies an actionable intent (or domain) based on the user request, the natural language processor 332 generates a structured query for the associated domain to represent the identified actionable intent, wherein in order to complete a structured query the task flow processor 336 may need to initiate additional dialogue with the user (i.e. two-way communication session) in order to obtain additional information and/or disambiguate potentially ambiguous utterances by invoking a dialogue processing module 334 [Skinder: 0097-99]);
receiving intent indicator data related to the selected routing path after termination of the two-way communication session; processing the intent indicator data to identify an updated intent value; (the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses, wherein once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query (i.e. identify an updated intent value) [Skinder: 0099]);
dynamically generating customized routing paths using the updated intent value and the selected routing path; (after the digital assistant has identified one or more relevant items for the search request, the digital assistant augments the search request based on information contained in at least one of the identified items and presents the relevant items identified for the search request to the user to facilitate the user's subsequent review and selection [Skinder: 0150-58; Figs. 5A-5G]);
generating a new message including suggestions that correspond to the selected routing path and the updated intent value; and transmitting the new message using a second communication type different than the first communication type; (once the task flow processor 336 has completed the structured query for an actionable intent, the task flow processor 336 proceeds to perform the ultimate task associated with the actionable intent by executing the steps and instructions in the task flow model according to the specific parameters contained in the structured query [Skinder: 0098; 0101], wherein the digital assistant presents the results comprising one or more choices to the user for selection and/or other follow-on actions [Skinder: 0151; 0117; 0108], and wherein the digital assistant presents the results to the user in a subsequent output 516 by displaying the results as text in a dialogue panel 504 on the user device [Skinder: 0153; 0161; Figs. 5A-5C]).

However, Skinder does not teach (where underlining indicates the portion of each limitation not taught):
generating, by a connection management server system, a message of a first communication type as part of an interaction, wherein the message includes a plurality of routing paths; 
	
In a similar field of endeavor involving utilizing am artificial intelligence assistant for initiating an interactive voice response session, Arzumanyan discloses:
generating, by a connection management server system, a message of a first communication type as part of an interaction, wherein the message includes a plurality of routing paths; (a user placing a telephone call which is received by an interactive voice response (IVR) app, wherein the IVR provides a plurality of options to the user, and wherein the user selects an option to request to proceed via a text based session and an intent workflow program is followed by the application server [Arzumanyan: 0066-70; 0038; Figs. 5 & 7]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder in view of Arzumanyan in order to generate a message including a plurality of routing paths in the system of Skinder. 
One of ordinary skill in the art would have been motivated to combine Skinder with Arzumanyan as doing so would greet the user while informing the user of various services which the virtual assistant may perform [Arzumanyan: 0066-70; 0038; Figs. 5 & 7].

With regard to Claim 3, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, further comprising: transmitting the message, wherein when the message is received at the user device, a connection management system associated with the interaction generates the initial intent value associated with the interaction and the user device; (Arzumanyan teaches an IVR that provides a plurality of options to the user, wherein the user selects an option to request to proceed via a text based session and an intent workflow program is followed by the application server [Arzumanyan: 0066-70; 0038; Figs. 5 & 7]. Skinder teaches in response to receiving the user input, the digital assistant utilizes natural language processing to interpret the user input to determine the user's intent, and generates an associated task to accomplish the user's intent [Skinder: 0125; 0092]).

With regard to Claim 5, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, wherein the second communication type is a text message communication type; (the digital assistant presents the search results to the user in a subsequent output 516 by displaying the results as text in a dialogue panel 504 on the user device [Skinder: 0153; 0161; Figs. 5A-5C]. Arzumanyan teaches that the user may initated a session via a telephone call and may subsequently proceed via a text based session [Arzumanyan: 0066-70; Fig. 7]).

With regard to Claim 6, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, wherein the message is a voice communication can the first communication type is a telephone communication type; (digital assistant receives a speech input request from a user of a user device [Skinder: 0124; 0092; Fig. 4A], wherein the user device may be a cellular telephone, a smart phone, a mobile phone, etc. [Skinder: 0052]. Arzumanyan teaches that the user may initated a session via a telephone call and may subsequently proceed via a text based session [Arzumanyan: 0066-70; Fig. 7]).

With regard to Claims 9-10, 12-13, 16-17, & 19-20, they appear substantially similar to the limitations recited by claims 2-3 & 5-6 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 9-10, 12-13, 16-17, & 19-20 are rejected for the same reasons as set forth in claims 2-3 & 5-6.

With regard to Claim 25, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, wherein the initial intent value is determined from the selected routing path and a corresponding topic associated with the selected routing path; wherein the node is determined based on the selected routing path and the corresponding topic associated with the selected routing path; (the natural language processor 332 will select one of the actionable intents as the task that the user intended the digital assistant to perform, wherein the domain that has the most "triggered" nodes and/or the domain having the highest confidence value is selected [Skinder: 0092; 0097-99]).


Claims 7-8, 14-15, & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Skinder (US 2014/0280292 A1) in view of Arzumanyan et al. (US 2019/0349720 A1) as applied to Claims 2, 9, & 16 above, and further in view of Aggarwal et al. (US 2018/0253985 A1).
With regard to Claim 7, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, wherein the new message is generated with the selected routing path and the updated intent value; (once the task flow processor 336 has completed the structured query for an actionable intent, the task flow processor 336 proceeds to perform the ultimate task associated with the actionable intent by executing the steps and instructions in the task flow model according to the specific parameters contained in the structured query [Skinder: 0098; 0101], wherein the digital assistant presents the results comprising one or more choices to the user for selection and/or other follow-on actions [Skinder: 0151; 0117; 0108]).

While Skinder-Arzumanyan teaches the ability of a digital assistant system to produce satisfactory responses to user requests depends on the natural language processing, knowledge base, and artificial intelligence implemented by the system [Skinder: 0004], Skinder-Arzumanyan does not explicitly teach (where underlining indicates the portion of each limitation not taught):
wherein the new message is generated using a machine-learning model with the selected routing path and the updated intent value.
	
In a similar field of endeavor involving a chatbot for interacting with a user, Aggarwal discloses:
wherein the new message is generated using a machine-learning model with the selected routing path and the updated intent value; (a machine-learning model may be trained to determine the intent of the user based on the user responses [Aggarwal: 0067; 0069]). 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder-Arzumanyan in view of Aggarwal in order to utilize a machine learning model in the system of Skinder-Arzumanyan. 
One of ordinary skill in the art would have been motivated to combine Skinder-Arzumanyan with Aggarwal as doing so would allow the chatbot to be trained using a machine-learning model based on a user’s prior responses thereby enhancing the accuracy of the virtual assistant system [Aggarwal: 0067]. 

With regard to Claim 8, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, further comprising: 
receiving a response to the new message; (the user may reply or respond to the search results presented to the user in dialogue panel 504 [Skinder: 0153; 0161; Figs. 5A-5C]).

However, Skinder-Arzumanyan does not teach (where underlining indicates the portion of each limitation not taught):
updating a machine learning model used to generate the new message based on the response.
	
In a similar field of endeavor involving a chatbot for interacting with a user, Aggarwal discloses:
updating a machine learning model used to generate the new message based on the response; (a machine-learning model may be trained to determine the intent of the user based on the user responses, wherein the machine-learning module may be revised based on a user’s prior responses and/or user feedback [Aggarwal: 0067; 0069]). 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder-Arzumanyan in view of Aggarwal in order to update a machine learning model based on a user response in the system of Skinder-Arzumanyan. 
One of ordinary skill in the art would have been motivated to combine Skinder-Arzumanyan with Aggarwal as doing so would allow the chatbot to be trained using a machine-learning model based on a user’s prior responses thereby enhancing the accuracy of the virtual assistant system [Aggarwal: 0067]. 

With regard to Claims 14-15 & 21-22, they appear substantially similar to the limitations recited by claims 7-8 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 14-15 & 21-22 are rejected for the same reasons as set forth in claims 7-8.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Skinder (US 2014/0280292 A1) in view of Arzumanyan et al. (US 2019/0349720 A1) as applied to Claim 2 above, and further in view of Chappidi et al. (US 2020/0380963 A1).
With regard to Claim 23, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, wherein the customized routing paths are generated by artificial intelligence to include customized language and terminology, wherein the customized language and terminology are customized to the user device using the intent indicator data; (after the digital assistant has identified one or more relevant items for the search request, the digital assistant augments the search request based on information contained in at least one of the identified items and presents the relevant items identified for the search request to the user to facilitate the user's subsequent review and selection, wherein the digital assistant utilizes artificial intelligence to produce satisfactory response to user requests [Skinder: 0150-58; 0004; Figs. 5A-5G]).
However, Skinder-Arzumanyan does not explicitly teach (where underlining indicates the portion of each limitation not taught):
wherein the customized routing paths are generated by a machine learning algorithm.

In a similar field of endeavor involving an intelligent automated assistant that uses natural language speech input to perform tasks corresponding to a determined user intent, Chappidi discloses:
wherein the customized routing paths are generated by a machine learning algorithm; (based on the user's response to the provided response the machine learning model may be trained to understand the user requests such that the ranking of candidate intents to be personalized to the user based on the historical data including specific context available to the user device [Chappidi: 0256-58]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder-Arzumanyan in view of Chappidi in order to utilize a machine learning algorithm to generate customized routing paths in the system of Skinder-Arzumanyan. 
One of ordinary skill in the art would have been motivated to combine Skinder-Arzumanyan with Chappidi as the machine learning model may provide a useful and meaningful response to a user request, even if personal history or other personal data is not available at the time of the initial training [Chappidi: 0256].


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Skinder (US 2014/0280292 A1) in view of Arzumanyan et al. (US 2019/0349720 A1) as applied to Claim 2 above, and further in view of Buttolo et al. (US 2017/0118321 A1).
With regard to Claim 24, Skinder-Arzumanyan teaches the computer-implemented method of claim 2, but does not teach:
wherein the second communication type is selected from a communication-type priority list.
	
In a similar field of endeavor involving utilizing voice commands to accomplish tasks via an intelligent device, Buttolo discloses:
wherein the second communication type is selected from a communication-type priority list; (notification preferences of a user may specify for the user to receive audio alerts of text messages if a speaker in-vehicle component is available, and may otherwise prefer to receive a haptic alert, if available [Buttolo: 0043]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder-Arzumanyan in view of Buttolo in order to select a communication type from a priority list in the system of Skinder-Arzumanyan. 
One of ordinary skill in the art would have been motivated to combine Skinder-Arzumanyan with Buttolo as doing so would prioritize notifications preferences of the user based on the user’s context while simultaneously increasing user safety.


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446